DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 22, 2021 has been entered.  Claims 1-2, 5-10, 12, 14-21, and 23-25 are pending in the application.  Examiner acknowledges Applicant’s submission of new claims 24 and 25.  Applicant’s argument has overcome the rejection of claim 9 under 35 U.S.C. 112(b).  Examiner acknowledges that the claims presented for review do not present additional new limitations from those presented in the claim set dated July 22, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-10, 12, 14-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over:
Asada et al. (U.S. 2007/0055163 A1) (hereinafter – Asada)
Nitzan (U.S. 2018/0325398 A1) (hereinafter -- Nitzan)
	Re. Claim 1, 18, and 19: Asada teaches an optical vital signs sensor configured to measure or determine vital signs of a user, comprising: 

a photo detector unit configured to detect light (Paragraph 0023: “where the improvement has an array of photodetectors for detecting light from the light source traversing the blood vessel”),
wherein the light is indicative of a reflection of light emitted in or from the skin of the user and a contact surface configured to be placed against a skin of a user, wherein the light from the light source is directed towards the skin of the user via the contact surface (Paragraph 0109: “… the array of photodetectors 804, and the LED 808 are pressed against the skin with an appropriate pressure”).
Although Asada describes the use of analyzing a pulsatile AC component of a plethysmographic waveform, Asada does not explicitly state that the output of the plethysmographic sensor of their invention comprises a DC component and an AC component.
Nitzan teaches a sensor wherein the output of the PPG sensor comprises a DC and an AC component (Fig. 10: AC 92a, DC 92d).  Nitzan teaches an analogous art in the technology of determining blood pressure using a pressurizing device and plethysmography (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Asada to having the output of the PPG sensor also consist of a DC component, the motivation being that both AC and DC components have spontaneous fluctuations which are correlated with systolic blood pressure and diastolic blood pressure fluctuations (Paragraph 0037) and, in some cases, the detection of the DC trend is preferable to the detection of PPG pulses in cases of noise in the frequency of the cardiac cycle (Paragraph 0046).

a force measuring unit configured to measure a force applied via the contact surface of the PPG sensor to the skin of the user (Paragraph 0024: “…a pressure sensor for sensing the pressure applied to the extremity…”).
Asada in view of Nitzan teach the above invention; Nitzan in the combination further teaches:
a processing unit configured to:
extract information regarding a blood volume pulse from the AC component of the output signal of the PPG sensor (Paragraphs 0061-0062: identifying blood pressure information from a change in blood volume)
during application of the force applied by the force actuator to the skin of the user, monitor the measured force (Paragraph 0073: “a pressure sensor configured to measure the pressure in the pressure applying element and generate pressure data indicative thereof, the pressure data comprising… the pressure applied by the pressure device over the body part…”), and,
when the measured force reaches a predetermined force value, map the extracted information to a blood pressure value at the measured force applied to the skin of the user via the contact surface of the PPG sensor (Paragraph 0057, Figs. 1A, 1B: gradual decreases in cuff pressure and mapping of certain points of cuff pressure to mean, systolic, and diastolic blood pressures; Examiner notes that gradual increasing/decreasing in pressure and identification of fiducial points during the gradual pressure changes reads upon a “predetermined force value,” since the values of a ramp function are predetermined within a range; Examiner further notes that limiting an applied pressure or range of pressures based on another detected signal component also reads upon a “predetermined” pressure since the criteria for limiting the pressure is predetermined), and

	Claims 2 and 21: Asada in view of Nitzan teach the invention according to claims 1 and 19 (see below).  Asada further teaches the invention wherein the optical vital signs sensor is a wrist worn optical vital signs sensor (Paragraph 0114: “The pressure sensor unit 800 is not limited to use on a finger base 802, the sensor unit of the present invention may be useful in optimizing a PPG signal on the wrist, ankle, or any other part of an extremity”).
Claim 5: Asada in view of Nitzan teach the invention according to claim 1.  Asada further teaches the invention further comprising a wristband having a cavity in which a distensible membrane is arranged, wherein the membrane can be inflated or deflated by an air pump unit in order to apply pressure to the PPG sensor (Paragraph 0130: “Other embodiments of the sensor unit 1400 may be affixed to an actuation means such as an inflatable cuff, a DC motor, or the conductive polymer actuators of Sec. 4. Also, the protrusion 1402 itself can be inflatable or spring-loaded and capable of directly modulating the focal pressure. Such embodiments of the sensor holder with a protrusion are capable of employing methods of measuring that modulate external pressure applied to an extremity”).
Claim 6: Asada in view of Nitzan teach the invention according to claim 15 (see below).  Asada further teaches the invention wherein the force transducer is coupled to the PPG sensor in order to detect the force at which the PPG sensor is pressed against a skin of a user (Paragraph 0122: “… the conducting polymer active bands 1004a-b, 1204a-b are pressure-controlled, using a micro-pressure sensor 1108 imbedded in the PPG sensor unit 800… The change in pressure is measured by the micro-pressure sensor 1108 and transmitted back to the pressure feedback compensator 1304 and again checked against the reference pressure 1302”).
Claim 7: Asada in view of Nitzan teach the invention according to claim 1.  Asada further teaches the invention wherein the predetermined force (Abstract: application of multiple known pressures; Paragraph 0067: application of predetermined pressure) applied to the surface of the skin is at least 15 N (Figs. 1, 3, 4A, 4B, showing ranges of 0 to 150 mmHg).  
The claim requires an amount of force greater than 15 N, but does not specify an area by which the force is applied to the skin.  Asada states that the invention can take a variety of sizes (Paragraph 128: “In a preferred embodiment the sensor unit 1400 is built into a ring which is disposed on the finger base 802. However, the senor unit can also be affixed to a band and disposed on the wrist. Further embodiments of the invention are built into a shirt sleeve, built into the neck of a collar shirt, built into a sock, or built into the leg band of elastic shorts”).  Asada further states: “At maximum compliance, the known external pressure applied by the cuff is equal to the ABP” (Paragraph 0063).  Since Asada shows cuff pressures applied ranging from 0 to 150 mmHg (Fig. 3), applying this pressure over a larger or smaller area changes the amount of force applied.  For instance, applying 15 Newtons over a contact area of 15 square centimeters would amount to a pressure of 75 mmHg.  Therefore, typical cuff pressures (0 to 150 mmHg) applied over the embodiments of Asada having various contact area sizes (finger cuff, wrist cuff, sock, leg band, shirt, etc…) would read upon the limitation of an amount of force of at least 15 Newtons applied to the surface of the skin.
Claim 8: Asada in view of Nitzan teach the invention according to claim 1.  Asada further teaches the invention wherein the blood pressure value is a Mean Arterial Pressure (Paragraph 0070: “Consequently, it is possible to estimate the internal mean arterial pressure (MAP) by finding, for a given cuff pressure, the height at which the amplitude of the PPG signal is a maximum”).
Claim 9: Asada teaches a method of measuring or determining vital signs of a user with an optical vital signs sensor configured to measure or determine vital signs of a user (see rejection of claim 
wherein at least one light source generates light that is directed towards a skin of a user (Paragraph 0023: “Other embodiments of the invention provide an improved photoplethysmograph of the type including a light source for illuminating a blood vessel of a subject”) and
wherein at least one photo detector unit is configured to detect light that is indicative of a reflection of light emitted in or from the skin of a user (Paragraph 0023: “where the improvement has an array of photodetectors for detecting light from the light source traversing the blood vessel”).
Although Asada describes the use of analyzing a pulsatile AC component of a plethysmographic waveform, Asada does not explicitly state that the output of the plethysmographic sensor of their invention comprises a DC component and an AC component.
Nitzan teaches a sensor wherein the output of the PPG sensor comprises a DC and an AC component (Fig. 10: AC 92a, DC 92d).  Nitzan teaches an analogous art in the technology of determining blood pressure using a pressurizing device and plethysmography (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Asada to having the output of the PPG sensor also consist of a DC component, the motivation being that both AC and DC components have spontaneous fluctuations which are correlated with systolic blood pressure and diastolic blood pressure fluctuations (Paragraph 0037) and, in some cases, the detection of the DC trend is preferable to the detection of PPG pulses in cases of noise in the frequency of the cardiac cycle (Paragraph 0046).
Asada further teaches the method comprising:

emitting light from at least one light source towards the skin of the user and detecting the reflective light by the at least one photo detector (Paragraph 0109: “… the array of photodetectors 804, and the LED 808 are pressed against the skin with an appropriate pressure”).
Nitzan further teaches:
measuring, by the force transducer, the force at which the contact surface of the PPG sensor is pressed against a skin of a user (Paragraph 0073: “a pressure sensor configured to measure the pressure in the pressure applying element and generate pressure data indicative thereof, the pressure data comprising… the pressure applied by the pressure device over the body part…”), 
extracting blood volume pulse information (Paragraphs 0061-0062: identifying blood pressure information from a change in blood volume) and
mapping the extracted blood volume pulse information to a blood pressure value at the measured force (Paragraph 0057, Figs. 1A, 1B: gradual decreases in cuff pressure and mapping of certain points of cuff pressure to mean, systolic, and diastolic blood pressures; Examiner notes that gradual increasing/decreasing in pressure and identification of fiducial points during the gradual pressure changes reads upon a “predetermined force value,” since the values of a ramp function are predetermined within a range; Examiner further notes that limiting an applied pressure or range of pressures based on another detected signal component also reads upon a “predetermined” pressure since the criteria for limiting the pressure is predetermined); and 

Claim 10: Asada in view of Nitzan teach the invention according to claim 9.  Asada further teaches the invention further comprising: measuring a blood pressure with an external device and calibrating the mapping based on the measured blood pressure (Paragraph 0069: “Then, PPG calibration can be accomplished by combining data from the recorded height sensor…, cuff pressure sensor…, and amplitude data…;” paragraph 0070: “Consequently, it is possible to estimate the internal mean arterial pressure (MAP) by finding, for a given cuff pressure, the height at which the amplitude of the PPG signal is a maximum”).
Claim 12:  Asada in view of Nitzan teach the invention according to claim 9.  Asada further teaches the invention wherein only the contact surface of the PPG sensor is used to apply force to the skin of the user (Paragraph 0119: “Since both the PPG sensor unit 800 and the band guide 1008 are rigid, the finger base 802 is compressed in a direction 1104 towards the PPG sensor unit”).
Claim 14: Asada in view of Nitzan teach the invention according to claim 2.  Asada further teaches the invention wherein the force actuator is configured to apply a force to the skin of the user via the PPG sensor (Paragraph 0119: “Since both the PPG sensor unit 800 and the band guide 1008 are rigid, the finger base 802 is compressed in a direction 1104 towards the PPG sensor unit).
Re. Claim 16: Asada in view of Nitzan teach the invention according to claim 1.  Nitzan further teaches the invention comprising a display device that displays the blood pressure value (Fig. 7: display 66, as described in Paragraph 0134: “The control unit 76 may further comprise in some embodiments a display device 66 on which processed data from the controller 62, such as determined systolic blood pressure and heart rate”).
Re. Claims 15 and 17: Asada in view of Nitzan teach the invention according to claims 1 and 9.  Asada further teaches the invention comprising a force actuator configured to apply the force to the skin of the user (Abstract: “The apparatus may have a conducting polymer actuator for applying pressure to the extremity of the subject”).
	Re. Claim 20: Asada in view of Nitzan teach the invention according to claim 19.  Asada further teaches the invention, wherein the program causes the processor to:
control the force actuator to apply a linearly increasing force to the skin of the user (Paragraph 0079: “A simple linear relationship may be fit, or, alternatively, a non-linear calibration based on heuristic relationships may be estimated given either direct measurement of, or estimation of, the external pressure applied by the PPG probe;”),
extract a plurality of pulsatile information from the AC component of the PPG signal and a corresponding plurality of measured force (see rejection of claim 1), wherein determining the blood pressure value is based on the plurality of pulsatile information and corresponding plurality of measure force (Paragraph 0030: “The method has steps of calibrating a plethysmographic signal of a plethysmographic sensor disposed on the subject so as to obtain a mapping of plethysmographic signal to arterial pressure, and then deriving a feature obtainable from a continuous arterial blood pressure on the basis of a measured plethysmographic signal”).
Re. Claim 23: Asada in view of Nitzan teach the invention according to claim 18.  Asada further teaches the invention wherein the medium is included in a wrist-worn device that includes the PPG sensor and the force transducer (Paragraphs 0015, 0023, 0024; see rejection of claim 6).
Re. Claims 24 and 25: Asada in view of Nitzan teach the invention according to claims 9 and 18.  Asada further teaches the invention wherein communicating the blood pressure value to the user is via a display device (Fig. 7; display 66).
Response to Arguments
Regarding Applicant’s argument: “Because the Examiner fails to identify where Asada discloses analyzing a [pulsatile] AC component, the applicants respectfully maintain that the Examiner has failed to establish a prima facie case to support the rejection of claims 1-2, 5-10, 12, 14- 21, and 23-25 under 35 U.S.C. 103 over Asada and Nitzan:”
Firstly, Examiner has modified the primary reference of Asada with evidence in Nitzan to teach the claim limitations of analyzing an output of a PPG sensor comprising both an AC and DC component.  A specific citation of Asada to teach an AC component is not required since Nitzan provides support for both an AC and DC component.  Secondly, Applicant disregards the fact that Examiner’s position that Asada teaches an AC component is based on elementary principles of PPG analysis – it would be well-known by one of ordinary skill in the art that PPG waveforms comprise a pulsatile AC component resulting from an arterial pulse and a non-pulsatile DC component which arises due to venous blood, surrounding tissue noise, and absorption due to non-pulsatile arterial blood.  Evidence that such a principle is well-known is provided by Asada (Paragraph 0111).  Furthermore, Asada teaches at multiple points of its disclosure that it is specifically a pulsatile/AC component of the PPG waveform which is being analyzed (Paragraphs 0029, 0055-0057, 0110-0013; Fig. 3; Paragraphs 0069, 0075: amplitude data, including AC component).
Regarding Applicant’s argument: “The Examiner’s assertion that Nitzan discloses mapping the blood volume information to a blood pressure value is clearly erroneous.  As acknowledged by the Examiner, Nitzan discloses mapping the cuff pressure to blood pressure values.  Nitzan does not disclose mapping the blood volume pulse information to blood pressure values, as specifically taught and claimed by the applicants:”
Asada is provided as the primary reference, which applies a plurality of external pressures to extract information regarding a blood volume pulse (Paragraphs 0024, 0029).  Applicant argues against 
Regarding Applicant’s argument: “The combination of Asada and Nitzan does not disclose mapping the extracted blood volume pulse information to a blood pressure value when the measured force reaches a predetermined force value:”
Applicant’s argument is incommensurate with the scope of the claims.  Particularly, Applicant’s argument is based on a narrower interpretation of “mapping” and “predetermined.”  Asada teaches applying a known external pressure (Paragraph 0067) or plurality of external pressures (Abstract, Paragraphs 0011-0012), as well as determining a maximum amplitude pulsatile waveform from the PPG signal at each externally applied pressure (Paragraph 0029).  Although the above evidence may also read upon the requirements of the claims, Examiner has combined Asada with Nitzan to provide a more explicit citation to teach “when the measured force reaches a predetermined force value, map the extracted information to a blood pressure value at the measured force.”  Nitzan teaches a ramping function which directly maps certain points of cuff pressure to mean, systolic, and diastolic blood pressure.  As previously stated, since the values of a ramp function are predetermined within a range, limiting an applied pressure or range of pressures based on another detected signal component reads upon a “predetermined” pressure since the criteria for limiting the pressure is predetermined.  Applicant asserts the position that: “The operation of the applicants' claimed invention is completely opposite.  In the applicants' claimed invention, the measured force is used as a 'trigger' to cause the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791